Citation Nr: 0418775	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as due to herbicide exposure.

2.  Entitlement to service connection for a liver disorder as 
due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


REMAND

The veteran served on active duty from April 1967 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
kidney, liver, and skin disorders claimed as due to herbicide 
(e.g., Agent Orange) exposure during service in Vietnam.  The 
veteran testified at a Board hearing in March 2004.

The Board finds there is a further VA duty to assist the 
veteran in developing evidence on these claims.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.159 (2003).  At his 
Board hearing, the veteran asserted he had received treatment 
for the claimed conditions at a number of specific VA 
facilities after service.  An effort should be made to obtain 
the related medical records.

The Board also notes that although service connection for 
schizophrenia is in effect and evaluated as 100 percent 
disabling, the veteran also has claimed service connection 
for post-traumatic stress disorder (PTSD), and such was 
denied in a September 2003 RO decision.  A notice of 
disagreement was received at the RO as to that claim in 
October 2003; however, a statement of the case has not been 
issued as to that claim.  Accordingly, the Board must remand 
this issue to the RO for issuance of a statement of the case, 
and to give the veteran an opportunity to thereafter perfect 
an appeal of the issue by submitting a timely substantive 
appeal.  Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, the Board remands the case the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following action:

1.  The RO should contact the following 
VA Medical Centers or outpatient clinics 
and obtain any additional medical records 
of the veteran, dated since his military 
service, concerning kidney, liver, and 
skin disorders:  VA medical facilities 
located in Houston, Texas, Alexandria, 
Louisiana, New Orleans, Louisiana, Baton 
Rouge, Louisiana, Shreveport, Louisiana, 
Martinsburg, West Virginia, and 
Washington, DC.

2.  The RO should ask the veteran to 
identify any other VA or non-VA medical 
providers who treated him for kidney, 
liver, and skin disorders since service 
(and whose records are not already in the 
claim s folder).  The RO should then 
obtain copies of the related medical 
records from identified sources.

3.  Thereafter, the RO should review the 
claims for service connection for kidney, 
liver, and skin disorders claimed as due 
to herbicide exposure.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

4.  As to the additional issue of service 
connection for PTSD, the RO should issue 
the veteran a statement of the case, and 
give him an opportunity to perfect an 
appeal of such issue by filing a timely 
substantive appeal.  Manlincon, supra.  
This issue should be sent to the Board 
for appellate review only if the veteran 
files a timely subtantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


